DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Election/Restrictions	3
III. Drawings	3
IV. Claim Rejections - 35 USC § 112	4
A. Claims 17 and 32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	4
V. Claim Rejections - 35 USC § 103	5
A. Claims 1, 2, 5, 11, 12, 16, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0179987 (“Ma-987”), as evidenced by (1) the formula for arithmetic mean surface roughness Ra as obtained from JIS B 0601(1994) and JIS B 0031(1994) in the article “A Guide to Understanding Surface Roughness Measurement Types” available at https://roslerblog.com/2016/05/27/surface-roughness-measurement/ and (2) US 6,303,238 (“Thompson”) for claim 12 only.	5
B. Claims 1, 2, 5, 11, 12, 16, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ma-987 in view of US 2019/0345056 (“Cao”) and article by Lee et al. entitled “Structural and thermal characteristics of the fast-deposited parylene substrate for ultra-thin organic light emitting diodes” presented in the IDS (“Lee”).	10
C. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over (1) Ma-987 or (2) Ma-987 in view of Cao and Lee, as applied to claim 1 above, and further in view of US 2003/0027967 (“Hori”).	12
D. Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ma-987 in view of Cao and Lee, as applied to claim 1 above, and further in view of US 2015/0295202 (“Ma-202”).	13
VI. Allowable Subject Matter	15
Conclusion	15


[The rest of this page is intentionally left blank.]
	I. Notice of Pre-AIA  or AIA  Status	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Election/Restrictions
Applicant’s election without traverse of invention group I, claims 1, 2, 4, 5, 8, 9, 11, 12, 16, 17, and 32 in the reply filed on 05/10/2021 is acknowledged.
Claims 18, 19, and 27-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

III. Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “mold” (claim 1), the “frame having an opening” (claim 8) and the “multiple frames forming a geometric pattern with a plurality of substantially equivalent openings” (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

IV. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A. Claims 17 and 32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 17 recites the limitation "the separated parylene-based film" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The preamble to claim 32 state, “A consumer product that includes a light emitting device according to claim 17,” in lines 1-2.  Claim 17, however, is directed to a method, not to a light-emitting device; therefore, it is unclear as to what statutory class claim 32 is directed.  
Applicant may consider restating the preamble as “A consumer product that includes a light emitting device made according to the method of claim 17,” or similar.



V. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 1, 2, 5, 11, 12, 16, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0179987 (“Ma-987”), as evidenced by (1) the formula for arithmetic mean surface roughness Ra as obtained from JIS B 0601(1994) and JIS B 0031(1994) in the article “A Guide to Understanding Surface Roughness Measurement Types” available at https://roslerblog.com/2016/05/27/surface-roughness-measurement/ and (2) US 6,303,238 (“Thompson”) for claim 12 only.

With regard to claim 1, Ma-987 discloses, generally in Figs. 3, 4, and 6A-6F,
1. (Original) A method of fabricating a light emitting device, the method comprising: 
[1] providing a mold 600 having an unpolished surface [made by concave structures 602] with an arithmetic mean roughness Ra in a range from 0.1 µm to 10 µm [¶¶ 66-70, 94; Fig. 3, step 300; Fig. 6A]; 
[2] depositing a thin polymer film 610 [¶ 88; e.g. polyester from terephthalic acid] over the surface of the mold 600, wherein the film has a thickness in a range from 1 µm to 100 µm [¶ 88: “The thickness of the film … can range from 5 µm to a few hundred µm.”; ¶ 95; Fig. 3, step 310; Fig. 6B]; 
[3a] positioning a light emitting body 620 onto the thin polymer film 610 [Fig. 3, step 320; Fig. 6C], 
620 includes an anode 622, a cathode 626, and a light emitting layer 624 positioned between the anode 622 and the cathode 626 [¶¶ 98, 102-104, 108; Fig. 3, step 320 which include steps 321 in Fig. 4; Fig. 6C]; and 
[4] separating the thin polymer film 610 with the light emitting body 620 from the mold 600 [¶ 111; Fig. 3, step 330; Fig. 6F].  

With regard to feature [1] of claim 1, the surface of the mold 600 has “surface features” (Ma-987: ¶ 68) and is therefore “unpolished” within the meaning of the Instant Application.  Moreover, Ma-987 states that the surface may have random topology:
The surface features on the mold, and the composition of the substrate material, are designed to produce features on the top and/or bottom surfaces of the substrate that will be formed in the next step. The bottom substrate surface features are made as a result of direct mold surface contact, and can be spherical lenses, aspherical lenses, groves, prisms, irregular features that have larger dimensions at the base, or any other topographical features that enhance light extraction.
(Ma-987: ¶ 68; emphasis added)
Ma-987 does not provide values for the “arithmetic mean surface roughness” but it may be determined from the information provided therein.  For example, Ma-987 teaches that the surface feature generated by the mold 600 can be “hemispherical lenses”, i.e. having H(trough depth)/R(radius) = 1 (Ma-987: ¶ 68).  Ma-987 shows such an array of hemispherical lenses formed on the thin polymer substrate 610 in Figs. 16A-16B.  With regard to the trough depth, H, Ma-987 states,
[0069] In some embodiments, the peak to trough height H of the surface features should be at least comparable to the thickness of the OLED device (100 nm).  In other embodiments, H should be at least comparable to or greater than the wavelength of the light in the substrate (wavelength in vacuum divided by refractive index of the substrate material) generated in the OLED device deposited thereafter. For example, when the index of the substrate is 2.0, H should be at least comparable to 200 nm or greater. Thus in some embodiments H, can be 400 nm or greater.  These minimum dimensions are preferred because, at at least 1 µm, at least 5 µm, at least 10 µm, at least 50 µm, or at least 100 µm.
(Ma-987: ¶ 69; emphasis added)
Given the example of the hemispherical-shaped troughs in the mold (i.e. H/R = 1, which means H = R), that values for H, and the formula for the arithmetic mean surface roughness, Ra (below), Ra can be calculated, as follows.
The formula for arithmetic mean surface roughness Ra as obtained from JIS B 0601(1994) and JIS B 0031(1994) (as obtained from JIS B 0601(1994) and JIS B 0031(1994) in the article “A Guide to Understanding Surface Roughness Measurement Types” available at https://roslerblog.com/2016/05/27/surface-roughness-measurement/) is 

    PNG
    media_image1.png
    242
    647
    media_image1.png
    Greyscale

The integral is merely the area under the curve f(x) along the sample length, L.  For a hemisphere the area is πR2/2, and the sample length L is 2R.  Because the microlenses in the array are identical, no matter how long the sample length is made, the area is integral multiples of the area of a single microlens or single hemisphere, which is divided out due to the factor 1/L in the formula for Ra.  As such, only one hemispherical lens need be addressed to determine Ra 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make H = 1 µm or 0.4 µm because the values fall within the ranges for H disclosed in Ma-987 which “enhance light extraction” (Ma-987: ¶ 68).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05(III)(A); emphasis added).

With regard to feature [2] of claim 1, as stated in the claim, Ma-987 states that “The thickness of the film [610] … can range from 5 µm to a few hundred µm” (Ma-987: ¶ 88), where in the film 610 is, e.g., a polyester made from terephthalic acid (id.).  The claimed thickness range overlaps with the thickness range disclosed in Ma-987.  As such, a prima facie case of obviousness exists for the same reasons as just indicated above, and Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.
This is all of the features of claim 1.

With regard to claim 2, Ma-987 further discloses,
600 to form a release layer [“release coating”] before depositing the thin polymer film 610 over the surface of the mold 600 [¶ 115].  

Claim 5 reads,
5. (Original) The method of claim 1, wherein the arithmetic mean roughness Ra is in a range from 0.25 µm to 1.35 µm.  
See discussion under feature [1] of claim 1, which applied here in its entirety.

With regard to claim 11, Ma-987 further discloses,
11. (Original) The method of claim 1, wherein the thin polymer film has a refractive index in a range from 1.6 to 1.8 [¶¶ 91, 128].  

Claim 12 reads,
12. (Original) The method of claim 1, 
wherein the light emitting layer includes a phosphorescent emitter compound doped into a host material, 
wherein the phosphorescent emitter compound has a peak light emission wavelength in a range from 490 nm to 650 nm.  
Ma-987 incorporates by reference the entirety of Thompson (Ma: ¶ 55)—as does the Instant Application using virtually identical language (Instant Specification: p. 9; ¶ 35)—for the light emitting material making layer 135 of the OLEDs used in therein (Ma-987: ¶¶ 54-55; Fig. 1).  Thompson discloses that the light emitting material is a phosphorescent emitter, e.g., PtOEP, in a host, e.g. Alq3 that has an emission peak of, e.g., 645 nm (Thompson: title, abstract, Figs. 1-5; cols. 5-7).  As such, Ma discloses the feature of claim 12, as evidenced by Thompson.



16. (Original) The method of claim 1, further comprising depositing a second thin polymer film [barrier 630 (¶ 64) and/or hardcoat 640 (¶ 109: “barrier coated plastic”)] over an exposed surface of the light emitting body opposite a second surface of the light emitting body 620 facing the mold 600, after the light emitting body 620 has been positioned over the mold [¶ 109; Fig. 4, steps 325, 326; Figs. 6D, 6E].  

With regard to claim 32, Ma-987 further discloses,
32. (Original) A consumer product that includes a light emitting device according to claim 17, wherein the consumer product is selected from the group consisting of a flat panel display, a computer monitor, a medical monitor, a television, a billboard, a light for interior or exterior illumination and/or signaling, a heads-up display, a fully or partially transparent display, a Page 5 of 8Preliminary Amendment Dated April 10, 2020 Attorney Docket No. 206157-0039-OOUS flexible display, a laser printer, a telephone, a cell phone, tablet, a phablet, a personal digital assistant (PDA), a wearable device, a laptop computer, a digital camera, a camcorder, a viewfinder, a micro-display that is less than 2 inches diagonal, a 3-D display, a virtual reality or augmented reality display, a vehicle, a video wall comprising multiple displays tiled together, a theater or stadium screen, a light therapy device, and a sign [¶ 137].

B. Claims 1, 2, 5, 11, 12, 16, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ma-987 in view of US 2019/0345056 (“Cao”) and article by Lee et al. entitled “Structural and thermal characteristics of the fast-deposited parylene substrate for ultra-thin organic light emitting diodes” presented in the IDS (“Lee”).
The prior art of Ma-987, as explained above, discloses each of the features of claims 1, 2, 5, 11, 16, and 32. 
With regard to feature [1] of claim 1 and claim 5, specifically the Ra range of 0.1 µm to 10 µm and more narrowly, 0.25 µm to 1.35 µm, while Ma-987 renders the claimed ranges prima facie obvious, Ma-987 does not disclose a range for Ra as narrow as instantly claimed.
Cao, like Ma-987, teaches an OLED with random surface roughness on the backside of the substrate to improve light extraction (Cao: Figs. 1B, 2, 3; Title, Abstract, ¶¶ 23-24).  The Ra 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the random surface texture in Ma-987 (Ma-987: ¶ 68) to have a surface roughness of “from 200-800 nm, 250-700 nm, 300-600 nm, 400-550 nm, 450-525 nm, or 475-510 nm” as taught in Cao, because these ranges fall within the range disclosed in Ma-987 for the same purpose of improving light extraction.  As such, one having ordinary skill in the art would know to use the narrower ranges in Cao for the identical purpose of improving light extraction.
This is all of the elements of feature [1] of claim 1 and claim 5.

With regard to feature [2] of claim 1, specifically the claimed thickness range of 1 µm to 100 µm, while Ma-987 renders the claimed range prima facie obvious, Ma-987 does not disclose a range for the thickness as narrow as instantly claimed.
Lee, like Ma-987, is directed to making flexible OLEDs on a flexible, polymer substrate.  Lee teaches the use of parylene for the substrate material with a specific example wherein the thickness of parylene is 6.5 µm thick (Lee: title, abstract; page 150, right col.), thereby falling within the range indicated in Ma-987, i.e. from 5 µm to several hundred µm.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use parylene as the polymer, having the thickness of, e.g., 6.5 µm, for the substrate 610 in Ma-987 because Lee teaches that 6.5 µm of parylene is suitable for the same purpose of a flexible polymer substrate for OLEDs and amounts to the substitution of 
So modified, the claimed thickness range of 1 µm to 100 µm is also obvious. 
This is all of the additional features of claims 1 and 5, as well as claims 2, 11, 16, and 32.

C. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over (1) Ma-987 or (2) Ma-987 in view of Cao and Lee, as applied to claim 1 above, and further in view of US 2003/0027967 (“Hori”).
Claim 4 reads,
4. (Original) The method of claim 1, wherein the mold comprises a metal oxide.  
The prior art of (1) Ma-987 or (2) Ma-987 in view of Cao and Lee, as explained above, discloses each of the features of claim 1. 
Ma-987 does not disclose a metal oxide for the mold material but does use, e.g., glass or stainless steel (Ma-987: ¶ 78, Table 1).
Hori, like Ma-987, is directly to making a light out-coupling element such as a microlens array from a polymer using a mold (Hori: ¶¶ 1-3, 17-19).  Hori further teaches that the mold material can be e.g. glass (silicon oxide) or titanium oxide or aluminum oxide (Hori: ¶ 40).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use titanium oxide or aluminum oxide for the material of the mold 600 in Ma-987 because it would be the substitution of one known mold material for another that is suitable for the same purpose of forming the light out-coupling structures, such as a microlens array, from a polymer material.  As the use of a metal oxide amounts to obvious material choice.  (See MPEP 2144.07.)

D. Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ma-987 in view of Cao and Lee, as applied to claim 1 above, and further in view of US 2015/0295202 (“Ma-202”).
Claim 17 reads,
17. (Original) The method of claim 1, comprising: 
[1] forming the separated parylene-based film with the light emitting body into a roll; and 
[2] providing the roll to a roll-to-roll manufacturing process.
The prior art of Ma-987 in view of Cao and Lee, as explained above, teaches each of the features of claim 1.  
With regard to claim 17, Ma-987 in view of Lee further discloses,
17. (Original) The method of claim 1, comprising: 
[1] forming the separated parylene-based film with the light emitting body 620 into a roll; and 
[2] … [not taught] … .
With regard to feature [1] of claim 17, Ma-987 states that “the substrate having the OLED fabricated thereon can have a flexural rigidity sufficiently low that the substrate can be wrapped around a 12-inch diameter roll without breaking” (Ma-987: ¶ 119).  Lee teaches that the OLEDs made on parylene are flexible (Lee: abstract).  Therefore there is a reasonable expectation of success in rolling the OLEDs formed by the process of Ma-987 using Lee’s parylene film on the 12-inch rolls. 
Further with regard to claim 1, Ma-987 states that the formed OLED can be stored for further manufacturing, stating, 
[0110] In some embodiments, after step 520, 530 or 540, as shown for example in FIGS. 6C-6E, respectively, a transient structure exists including the mold having surface features, a substrate formed over the mold, and an OLED fabricated over the substrate. As discussed above, 610, 710 can be transparent and can have a thickness such that the substrate is flexible in the absence of the mold. Such a transient structure exists during manufacturing and in some embodiments can be shipped or stored in this state before the remaining steps of the process, such as removal of the mold, are performed.
(Ma-987: ¶ 110; emphasis added)
Thus, Ma-987 anticipates shipping and storing the fabricated OLEDs stored on a 12-inch roll for subsequent manufacturing to make, e.g., the consumer electronic products such as indicated in paragraph [0137].
With regard to feature [2] of claim 17, while Ma-987 anticipates shipping and storing the fabricated OLEDs stored on a 12-inch roll for subsequent manufacturing (supra), Ma-987 does not discuss incorporating the OLEDs stored on a roll into a roll-to-roll manufacturing process. 
Ma-202, like Ma-987, is drawn to forming flexible OLEDs, which may be used in lighting systems (Ma-202: e.g. ¶¶ 8, 9, 16, 17; Fig. 1).  Ma-202 further teaches “the lighting panel configuration described herein can be used for a roll-to-roll process for making flexible OLED lighting systems” (Ma-202: ¶ 28). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the 12-inch rolls in Ma-987 in a roll-to-roll process for manufacturing a consumer electronic product, such as a lighting system, as taught in Ma-202, because an inventor or joint inventor, Ruiqing Ma, of both Ma-987 and Ma-202 is well aware that roll-to-roll processing can be used to make consumer electronic products, such as a lighting system, from previously manufactured OLEDs stored on a roll. 
This is all of the features of claim 17.



VI. Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 9 read,
8. (Original) The method of claim 1, further comprising positioning a frame having an opening over the mold before depositing the thin polymer film.  
9. (Original) The method of claim 8, comprising positioning multiple frames forming a geometric pattern with a plurality of substantially equivalent openings.  
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not reasonably teach or suggest --in the context of the claims-- the features recited in claims 8 and 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814